      Case 2:18-cr-00151-MCE Document 65 Filed 09/21/21 Page 1 of 2


 1   DAVID W. DRATMAN
     Attorney at Law
 2   State Bar No. 78764
     1007 7th Street, Suite 305
 3   Sacramento, California 95814
     Telephone: (916) 443-2000
 4   Facsimile: (916) 443-0989
     Email: dwdratman@aol.com
 5
     Attorney for Defendant
 6   FRANK ROBERT WINSLOW
 7
 8                        IN THE UNITED STATES DISTRICT COURT
 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                        2:18-CR-00151 MCE
11
                   Plaintiff,                         STIPULATION AND ORDER
12
            vs.                                       CONTINUING SENTENCING
13
     FRANK ROBERT WINSLOW,
14
                   Defendant.
15
16           IT IS HEREBY STIPULATED BETWEEN the parties with the concurrence of the
17    Probation Department that the Judgment and Sentencing scheduled for September 23, 2021 at
18    10:00 a.m. be continued to November 18, 2021 at 10:00 a.m.
19
20
     DATED: SEPTEMBER 17, 2021                     /s/ David W. Dratman
21                                                 DAVID W. DRATMAN
                                                   Attorney for Defendant
22                                                 FRANK ROBERT WINSLOW
23
24   DATED: SEPTEMBER 17, 2021                     PHILLIP A. TALBERT
25                                                 Acting United States Attorney

26                                             By: /s/ Roger Yang*
                                                   ROGER YANG
27                                                 Assistant U.S. Attorney
                                                   *Signed with permission
28

                         STIPULATION AND ORDER CONTINUING SENTENCING
                                                  1
      Case 2:18-cr-00151-MCE Document 65 Filed 09/21/21 Page 2 of 2


 1
                                         ORDER
 2
 3
           Pursuant to the stipulation of the parties, the judgment and sentencing in this case
 4
     scheduled for September 23, 2021 at 10:00 a.m. is VACATED and CONTINUED to
 5
     November 18, 2021, at 10:00 a.m.
 6
           IT IS SO ORDERED.
 7
 8
     Dated: September 20, 2021
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                          STIPULATION AND ORDER CONTINUING SENTENCING
                                                    2
